                           Case 19-20947               Doc 6         Filed 07/26/19                   Entered 07/26/19 17:31:44                Desc Main
                                                                        Document                      Page 1 of 9
Fill in this information to identify your case:
 Debtor 1                    Victoria                         M.                                Primer
                           First Name                       Middle Name                       Last Name                                  Check if this is an amended plan,
                                                                                                                                         and list below the sections of the
 Debtor 2                                                                                                                                plan that have been changed
 (Spouse, if filing)
                           First Name                      Middle Name                       Last Name

 United States Bankruptcy Court for the:               Northern           District of:   Illinois
                                                                                            (state)

 Case number
 (if known)              19-20947




Official Form 113
Chapter 13 Plan                                                                                                                                                          12/17


 Part 1:               Notices

 To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                         option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not comply with local rules
                         and judicial rulings may not be confirmable.
                         In the following notice to creditors, you must check each box that applies.


 To Creditors:           Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                         You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
                         may wish to consult one.
                         If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at least 7
                         days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
                         plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of
                         claim in order to be paid under any plan.
                         The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan includes
                         each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set
                         out later in the plan.

 1.1     A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial payment or                      Included              Not included
         no payment at all to the secured creditor
 1.2     Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section                          Included              Not included
         3.4
 1.3     Nonstandard provisions, set out in Part 8                                                                                       Included              Not included


 Part 2:               Plan Payments and Length of Plan

 2.1 Debtor(s) will make regular payments to the trustee as follows:
        $500.00 per month for 36 month(s)

        If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
        specified in this plan.




Official Form 113                                                                        Chapter 13 Plan                                                                page 1
                     Case 19-20947               Doc 6           Filed 07/26/19            Entered 07/26/19 17:31:44                       Desc Main
                                                                    Document               Page 2 of 9
Debtor 1             Victoria                      M.                               Primer              Case number         19-20947
                    First Name                     Middle Name                      Last Name           (if known)


 2.2 Regular payments to the trustee will be made from future income in the following manner:
      Check all that apply.
         Debtor(s) will make payments pursuant to a payroll deduction order.
         Debtor(s) will make payments directly to the trustee.
         Other (specify method of payment):


 2.3 Income tax refunds.
      Check one.
           Debtor(s) will retain any income tax refunds received during the plan term.
           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over to the
           trustee all income tax refunds received during the plan term.
           Debtor(s) will treat income tax refunds as follows: On or before April 20th of the year following the filing of the case and each year thereafter, the Debtor(s)
      shall submit a copy of the prior year's filed federal tax return to the Chapter 13 Trustee.


 2.4 Additional payments.
      Check one.
         None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.


 2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $18,000.00


 Part 3:      Treatment of Secured Claims

 3.1 Maintenance of payments and cure of default, if any.
      Check all that apply.
         None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.




Official Form 113                                                                Chapter 13 Plan                                                                     page 2
                     Case 19-20947                  Doc 6          Filed 07/26/19          Entered 07/26/19 17:31:44                       Desc Main
                                                                      Document             Page 3 of 9
Debtor 1             Victoria                        M.                             Primer              Case number          19-20947
                    First Name                       Middle Name                    Last Name           (if known)


 3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
      Check one.
         None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
         The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
         The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim listed below, the
         debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim . For secured claims of
         governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy
         Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
         below.
           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the
           amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an unsecured claim
           under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of claim controls over any
           contrary amounts listed in this paragraph.
           The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest of the
           debtor(s) or the estate(s) until the earlier of:
           (a) payment of the underlying debt determined under nonbankruptcy law, or
           (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


      Name of creditor Estimated amount Collateral                          Value of      Amount of        Amount of     Interest Monthly    Estimated total of
                       of creditor’s total                                  collateral    claims senior to secured claim rate     payment to monthly payments
                       claim                                                              creditor’s claim                        creditor

       ALLY FINANCIAL            $14,126.00         Chevrolet Impala 2014   $10,325.00                          $10,325.00     7.00%     $204.45      $12,267.00


 3.3 Secured claims excluded from 11 U.S.C. § 506.
      Check one.
         None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
         The claims listed below were either:
           (a) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal use
           of     the debtor(s), or
           (b) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
           These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly by
           the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing deadline under
           Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated
           below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).


      Name of creditor                 Collateral                                 Amount of claim           Interest   Monthly plan          Estimated total
                                                                                                            rate       payment               payments by trustee

       AMER FST FIN                     Bed                                        $723.00                   3.50%      $10.00                $789.60
                                                                                                                        Disbursed by:

                                                                                                                             Trustee
                                                                                                                             Debtor(s)
       Progressive Leasing              Bedroom Set | Value: $1,450.00             $1,519.67                 3.50%      $10.00                $1,603.08
                                                                                                                        Disbursed by:

                                                                                                                             Trustee
                                                                                                                             Debtor(s)




Official Form 113                                                                 Chapter 13 Plan                                                                    page 3
                     Case 19-20947                Doc 6           Filed 07/26/19    Entered 07/26/19 17:31:44                    Desc Main
                                                                     Document       Page 4 of 9
Debtor 1             Victoria                       M.                        Primer            Case number        19-20947
                    First Name                      Middle Name               Last Name         (if known)

                                                                                                      Interest   Monthly plan     Estimated total
Name of creditor          Collateral                                          Amount of claim
                                                                                                      rate       payment          payments by trustee

 Rent-A-Center             Sectional and Television | Value: $4,450.00         $5,000.00               3.50%     $20.00            $5,457.60
                                                                                                                 Disbursed by:

                                                                                                                     Trustee
                                                                                                                     Debtor(s)




Official Form 113                                                           Chapter 13 Plan                                                         page 4
                     Case 19-20947            Doc 6          Filed 07/26/19         Entered 07/26/19 17:31:44              Desc Main
                                                                Document            Page 5 of 9
Debtor 1             Victoria                   M.                            Primer          Case number      19-20947
                    First Name                 Middle Name                    Last Name       (if known)


 3.4 Lien avoidance.
      Check one.
         None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
         The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.


 3.5 Surrender of collateral.
      Check one.
         None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.




Official Form 113                                                           Chapter 13 Plan                                            page 5
                     Case 19-20947               Doc 6           Filed 07/26/19            Entered 07/26/19 17:31:44                       Desc Main
                                                                    Document               Page 6 of 9
Debtor 1             Victoria                      M.                               Primer              Case number         19-20947
                    First Name                     Middle Name                      Last Name           (if known)

 Part 4:      Treatment of Fees and Priority Claims
 4.1 General
      Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without postpetition
      interest.

 4.2 Trustee’s fees
      Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 5.40% of plan payments; and during the plan
      term, they are estimated to total $972.00

 4.3 Attorney’s fees
      The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,003.23

 4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
      Check one.
         None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

 4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
      Check one.
         None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims
 5.1 Nonpriority unsecured claims not separately classified.
      Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing the largest
      payment will be effective. Check all that apply.

           The sum of
            10.00% of the total amount of these claims, an estimated payment of $3,608.87
           The funds remaining after disbursements have been made to all other creditors provided for in this plan.
           If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00 Regardless of the options
           checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.




Official Form 113                                                                Chapter 13 Plan                                                                     page 6
                     Case 19-20947              Doc 6           Filed 07/26/19         Entered 07/26/19 17:31:44                       Desc Main
                                                                   Document            Page 7 of 9
Debtor 1             Victoria                     M.                             Primer             Case number         19-20947
                    First Name                    Middle Name                    Last Name          (if known)

 5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

           None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
           The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below on which the last
           payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the debtor(s), as specified below. The
           claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee. The final column includes only payments disbursed by
           the trustee rather than by the debtor(s).

      Name of creditor                           Current installment                   Amount of arrearage                    Estimated total
                                                 payment                               to be paid                             payments by trustee

       DEPT OF ED/NAVIENT                                                              $0.00                                   $0.00
                                                  Disbursed by:

                                                       Trustee
                                                       Debtor(s)
       Navient                                                                         $0.00                                   $0.00
                                                  Disbursed by:

                                                       Trustee
                                                       Debtor(s)
       DPT ED/NAVI                                                                     $0.00                                   $0.00
                                                  Disbursed by:

                                                       Trustee
                                                       Debtor(s)

 5.3 Other separately classified nonpriority unsecured claims. Check one.

           None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.




Official Form 113                                                              Chapter 13 Plan                                                                 page 7
                     Case 19-20947               Doc 6            Filed 07/26/19           Entered 07/26/19 17:31:44                           Desc Main
                                                                     Document              Page 8 of 9
Debtor 1             Victoria                       M.                               Primer              Case number             19-20947
                    First Name                      Middle Name                      Last Name           (if known)

 Part 6:       Executory Contracts and Unexpired Leases

 6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
     unexpired leases are rejected. Check one.

           None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
           Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject to any
           contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed by the trustee rather
           than by the debtor(s).


      Name of creditor           Description of leased              Current installment          Amount of            Treatment of arrearage     Estimated total
                                 property or executory              payment                      arrearage to                                    payments by trustee
                                 contract                                                        be paid              (Refer to other plan
                                                                                                                      section if applicable)
       Jeddy, Mohamed            Residential Lease Agreement         $1,050.00                   $0.00                                           $0.00
                                                                     Disbursed by:

                                                                         Trustee
                                                                         Debtor(s)

 Part 7:       Vesting of Property of the Estate
 7.1 Property of the estate will vest in the debtor(s) upon.
      Check the applicable box:

           plan confirmation.
           entry of discharge
           other

 Part 8:       Nonstandard Plan Provisions
 8.1 Check “None” or List Nonstandard Plan Provisions

           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

      Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Official
      Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.
      The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
      1. ALLY FINANCIAL shall receive pre-confirmation adequate protection payments in the amount of $65.00 per month.

      2. Commencing with the December plan payment, AMER FST FIN shall receive set payments in the amount of $19.00 per month.

      3. AMER FST FIN shall receive pre-confirmation adequate protection payments in the amount of $10.00 per month.

      4. Commencing with the December 2020 plan payment, Progressive Leasing shall receive set payments in the amount of $38.00 per month.

      5. Progressive Leasing shall receive pre-confirmation adequate protection payments in the amount of $10.00 per month.

      6. Commencing with the December 2020 plan payment, Rent-A-Center shall receive set payments in the amount of $128.00 per month.

      7. Rent-A-Center shall receive pre-confirmation adequate protection payments in the amount of $20.00 per month.



 Part 9:       Signature(s):
 9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney


If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any, must
sign below.


û       Signature of Debtor 1
                                                                                       û         Signature of Debtor 2
        Executed on                                                                              Executed on
                                   MM / DD / YYYY                                                                            MM / DD / YYYY
Official Form 113                                                                Chapter 13 Plan                                                                  page 8
û      /s/ Jessica Boone
        Signature of Attorney for Debtor(s)
                                                                                                 Date                         7/26/2019
                                                                                                                             MM / DD / YYYY
                    Case 19-20947               Doc 6         Filed 07/26/19             Entered 07/26/19 17:31:44                     Desc Main
                                                               Document
By filing this document, the Debtor(s), if not represented by an                    Pagefor9Debtor(s)
                                                                 attorney, or the Attorney    of 9 also certify(ies) that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions included in Part 8.
Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set out below and the actual
plan terms, the plan terms control.

  a.       Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                             $0.00

  b.       Modified secured claims (Part 3, Section 3.2 total)                                                                                     $12,267.00

  c.       Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                $7,850.28

  d.       Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                      $0.00

  e.       Fees and priority claims (Part 4 total)                                                                                                 $4,975.23

  f.       Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $3,608.87

  g.       Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                           $0.00

  h.       Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                      $0.00

  i.       Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                $0.00

  j.       Nonstandard payments (Part 8, total)                                                                                                 + $0.00

           Total of lines a through j                                                                                                              $28,701.38




Official Form 113                                                               Chapter 13 Plan                                                                 page 9
